Citation Nr: 0430852	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  93-26 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right hand.

2.  Entitlement to service connection for a disorder of the 
cervical spine.

3.  Entitlement to service connection for exotropia of the 
right eye.

4.  Entitlement to an increased rating for residuals of a 
midshaft fracture of the right fifth metacarpal, currently 
evaluated as 10 percent disabling.

5.  Entitlement to a rating in excess of 10 percent for an 
occipital scalp laceration scar for the period from November 
4, 1997.  


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The Board previously denied the veteran's appeal in May 2003.  
He thereafter appealed to the United States Court of Appeals 
for Veterans Claims (Court).  The veteran's attorney and VA's 
General Counsel filed a joint motion requesting that the 
Court vacate the Board's decision, except for one issue, and 
remand the case to the Board for further development and re-
adjudication in accordance with the directives of the May 
2004 joint motion.  The Court granted the joint motion for 
remand in May 2004 and returned the case to the Board.

The issue of entitlement to a compensable rating for an 
occipital scalp laceration scar prior to November 4, 1997, 
was before the Board in May 2003.  The Board found that the 
criteria for a 10 percent rating, prior to November 4, 1997, 
was met and granted the claim to that extent.  As noted 
above, the veteran appealed the May 2003 decision to the 
Court, except for this issue.  In the May 2004 Court order, 
the five issues listed on the title page above were remanded 
to the Board; the issue of a compensable rating for an 
occipital scalp laceration prior to November 4, 1997, was 
dismissed.  Thus, that issue requires no further action by 
the Board.

By the May 2003 decision, the Board granted an application to 
reopen a claim of service connection for exotropia of the 
right eye, but denied the underlying claim of service 
connection.  The May 2004 Court order refers only to the 
denial of the underlying claim as being vacated.  
Consequently, it appears that the Court has left undisturbed 
the May 2003 grant of the application to reopen.  

The veteran's attorney submitted evidence to the Board in 
July 2004 that does not pertain to the issues currently on 
appeal.  In her transmittal letter, the attorney said that 
the evidence pertained to a claim of service connection for a 
psychiatric condition as secondary to a head injury in 
service.  She said that the evidence was new and material 
evidence in support of that claim.  The Board notes that 
claims for service connection for residuals of head trauma 
and service connection for a psychiatric disorder have been 
the subject of prior final denials at different times in the 
past.  In any event, the attorney's submission is referred to 
the RO for consideration as a request to reopen a previously 
denied claim.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

As noted above, the Court issued an order that vacated the 
Board's May 2003 decision with respect to the issues listed 
on the title page above and remanded the case for further 
action by the Board.  The basis for the order was a joint 
motion that argued that VA failed to obtain records from the 
Social Security Administration (SSA) that dealt with the 
veteran's receipt of disability benefits from that agency.  
VA was directed to either obtain the pertinent SSA records or 
inform the veteran that any further efforts to obtain the 
records would be futile as required by 38 U.S.C.A. 
§ 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2003).  
Accordingly, appropriate efforts to obtain the records must 
be made on remand of the case.  

The veteran's claims originated prior to the enactment of the 
Veterans Claims Assistance Act (VCAA), Pub. L. No. 106- 475, 
114 Stat. 2096, (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The RO 
informed the veteran of VA's duties and responsibilities 
under the VCAA by way of a letter dated in March 2001.  The 
letter addressed both the increased rating and service 
connection aspects of the veteran's pending claims. 

There have been several Court decisions impacting VA's duty 
to provide notice and assistance under the VCAA since the 
March 2001 letter.  Specifically, the decisions in Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) detail the type of notice 
to be provided to a claimant, to include informing a claimant 
that he should submit any pertinent evidence in his 
possession.  The RO must include such information in any 
future VCAA notice letter provided to the veteran.  

The Board notes that the rating criteria used to evaluate the 
veteran's service-connected residuals of a midshaft fracture 
of the right fifth metacarpal and occipital scalp laceration 
scar were amended in 2002.  The Board notified the veteran of 
the change in regulations by way of a letter dated in January 
2003 and evaluated his claims for increased ratings using 
both the prior and amended regulations.  In light of the 
requirement to remand the veteran's case, the RO will be able 
to apply both sets of criteria in evaluating the veteran's 
level of disability.

The veteran's service-connected disabilities were last 
evaluated prior to changes in the rating criteria.  New 
examinations would be beneficial in evaluating the current 
status of the veteran's service-connected disabilities that 
are subject of this appeal, to include consideration of the 
amended rating criteria.  As such, the veteran should be 
afforded new compensation and pension (C&P) examinations on 
remand.

Finally, as noted in the Introduction section, the veteran's 
attorney submitted additional evidence, with a waiver, that 
was received at the Board in July 2004.  The evidence 
included a document styled as a "Medical Opinion" that was 
dated in May 2004; however, a notation at the top of the 
document suggests that the information provided was merely a 
recitation of the veteran's complaints.  The document listed 
six questions that allowed the examiner to state why a 
favorable outcome for the veteran was indicated by the 
evidence for the several issues addressed.  The opinion 
appears to have been signed by a nurse practitioner with a 
physician's signature endorsing the comments, but there is no 
legibly printed name of the physician, and no indication of 
the expertise or medical specialty of the physician to permit 
a weighing of this evidence against any other evidence of 
record.  Moreover, the opinion purports to address why the 
veteran's service-connected disabilities are each more than 
10 percent disabling without addressing any of the rating 
criteria pertinent to those disabilities.  Further, the 
document provides little or no rationale for the short 
statements given, despite a generalized foreword indicating 
that medical records had been reviewed.  The document does 
not state what records were reviewed, whether it is the 
entire claims file, the veteran's service medical records, or 
recent treatment records.  The veteran is encouraged to 
provide supplemental information regarding this document, to 
include the name of the physician, and information regarding 
that individual's medical specialty, what records were 
reviewed in providing the information, and amplifying 
information that takes into consideration the specific rating 
criteria for the veteran's service-connected disabilities.  
Such additional information would add to the probative value 
of the opinion.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.  See also 38 
C.F.R. § 3.159 (2003).  The veteran should 
be asked to submit all pertinent 
information or evidence in his possession.  
He should also be asked to provide 
information as to the name and expertise 
of the individual who signed the May 2004 
"Medical Opinion."  Information regarding 
the records reviewed to prepare the May 
2004 statement should also be provided by 
the veteran.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits.  
This should include the decision granting 
the benefits, as well as all of the 
medical records relied upon concerning 
that claim.  As noted above, the RO must 
continue to make efforts to obtain these 
records unless a determination is made 
that any further efforts in that regard 
would be futile.  Such action is required 
to comply with the Court order granting 
the joint motion to remand this case.  
The RO's efforts to obtain the records 
should be documented in the claims file, 
as well as any response from the Social 
Security Administration.  

3.  The RO should obtain the names and 
addresses of all medical care providers 
who treated or evaluated the veteran 
since January 2000 for disabilities of 
the right hand, cervical spine, eye, or 
scalp laceration scar.  After securing 
the necessary release(s), the RO should 
obtain these records.  After securing 
information about the individual who 
signed the May 2004 "Medical Opinion," 
all pertinent records from this care 
provider should also be sought.  

4.  The veteran should be afforded a VA 
dermatology examination to assess the 
current status of his service-connected 
occipital scalp laceration scar.  The 
claims file and a copy of this remand 
should be provided to the examiner prior 
to the examination.   The examiner's 
findings should be consistent with the 
regulations found at 38 C.F.R. § 4.118 as 
established both before and after August 
2002.  The report of examination must 
include the complete rationale for all 
opinions expressed

5.  The veteran should be afforded a VA 
orthopedic examination to assess the 
current status of his service-connected 
residuals of a midshaft fracture of the 
right fifth metacarpal.  The examination 
report should address the rating criteria 
for evaluating ankylosis and limitation 
of motion of digits found at 38 C.F.R. § 
4.71a, Diagnostic Codes 5216-5230 (2003), 
to include the notes at the beginning of 
the rating criteria, as well as the 
criteria used prior to August 2002.  The 
report of examination must include the 
complete rationale for all opinions 
expressed.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
requested development has been completed.  
In particular, the RO should review the 
requested examination reports and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should take corrective action.  

7.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  All potentially applicable 
rating criteria should be considered.  If 
any benefit sought is not granted, the 
veteran and his attorney should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  The 
supplemental statement of the case should 
include the changes to criteria for 
rating skin disabilities and disabilities 
of the hand and fingers.  Consideration 
should be given to all the evidence of 
record, including the May 2004 "Medical 
Opinion" and evidence received as a 
result of action taken pursuant to this 
remand.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



			
	LAWRENCE M. SULLIVAN	MARK F. HALSEY
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                             
Board of Veterans' Appeals



_________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

